Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR §1.114
2.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on November 5, 2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated August 13, 2021 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on November 5, 2021 has been entered.  Claims 1, 5-18, and 20-24 were cancelled by applicant. Claims 25-44 were newly added by the applicant. Claims 25-44 are pending and are rejected for the reasons set forth below. 


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 34 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
            
Claim 34 recites the limitation, “The biometric payment system of claim 32, wherein, in response to the determination of the identity of the user confirming that the user is authorized to complete an electronic transaction, the at least one processor further executes the instructions to cause completion of the electronic transaction at the biometric payment system device.” There is insufficient antecedent basis for this limitation in the claim. Specifically, claim 32, from which claim 34 depends, does not recite a limitation for “confirming that the user is authorized to complete an electronic transaction.” For the purpose of examination, it is assumed that claim 34 was intended to state, “The biometric payment system of claim 32, wherein, in response to the determination of the identity of the user 
Appropriate correction or clarification of this claim is required.  No new matter may be added. 


Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 25-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea of mental processes and/or organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
7.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 39-44) and a machine (claims 25-38). Therefore, we proceed to step 2A, Prong 1.  

Step 2A: Prong 1
8.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Claim 25 recites an abstract idea of:
using the digital representation of the biometric, generate, [[at a biometric payment system device]], a biometric identifier data structure in a first format that is common for each modality of multiple possible modalities, 
the biometric identifier data structure comprising: a biometric object corresponding to the digital representation of the biometric; and an indicator specifying a particular modality of the digital representation of the biometric; 
determine, [[at the centralized backend]], the particular modality using the indicator of the biometric identifier data structure;
receive, [[at the centralized backend]], a determination of the identity of the user associated with the biometric; and
causing completion of the electronic transaction.
mental processes because they recites steps that could be performed in the human mind and/or with pen and paper (e.g. observing/determining the modality of a biometric and forming a data structure describing the biometric). Additionally, claim 25 recites an abstract idea of organizing human activity since it recites a commercial interaction, namely completing a transaction (e.g. completing a transaction based on the determination of the identity associated with the biometric). 

Step 2A: Prong 2
9.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 25 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application.
Besides reciting the abstract idea, the claim 25 also recites generic computer components (e.g. biometric payment system device, non-transitory storage medium, processor, and target matching engine). The recited abstract idea is not integrated into a practical application. In particular, claim 25 recites generic computer components (e.g. at least one non-transitory storage medium that stores instructions, at least one processor that executes the instructions, a biometric reader, a point of sale, a biometric payment system device, a network, a centralized backend, and a target matching engine) to receive/transmit/analyze data and automate processes, which could be performed in the human mind, and to facilitate the completion of a transaction using a computer. These additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used 

Claim 25 also recites the limitation:
in response to determining the particular modality, convert, at the centralized backend, the biometric identifier data structure into a particular biometric template, the particular biometric template corresponding to the particular modality and having a second format that is readable by a particular target matching engine associated with the particular modality to verify an identity of the user associated with the biometric.
As stated in MPEP 2106.05(f)(1), “claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words apply it.” As an example, MPEP 2106.05(f)(1) cites Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332 (Fed. Cir. 2017). In this case, the court determined that merely reciting steps for modifying a document, without providing details as to how the computer performed the modifications, amounted to no more than mere instructions to implement the abstract idea on a computer (i.e. “apply it”). Similarly, this limitation for “converting” the data structure to a template does not provide adequate detail regarding how the template is formed. Rather, this limitation merely recites the results-oriented solution of modifying the data structure into a different form, and, as a result, amounts to no more than mere instructions to implement the abstract idea on a computer. Additionally, the examiner points to Paragraphs 38, 51, and 61 of the applicant’s specification, which describe this “converting” process. These paragraphs of the specification also do not appear to provide sufficient detail regarding how the


obtain, from a biometric reader at a point of sale, a digital representation of a biometric entered into the biometric reader by a user;
transmit, through a network, the biometric identifier data structure from the biometric payment system device to a centralized backend; and
transmit, from the centralized backend, the particular biometric template to the particular target matching engine;
transmit, from the centralized backend, the determination of the identity to the biometric payment system device.
These limitations merely state that the system receives/transmits data associated with the biometric data structure/template and the identity of the user. These limitations amount to no more than mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
Accordingly, these additional elements, when considered both individually and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claim 25 is directed to an abstract idea.
	
Step 2B
10.	Under the 2019 PEG step 2B analysis, the additional elements of claim 25 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Claim 25 does not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract 

	The following limitations described above as insignificant extra-solution activity have been re-evaluated in step 2B:
obtain, from a biometric reader at a point of sale, a digital representation of a biometric entered into the biometric reader by a user;
transmit, through a network, the biometric identifier data structure from the biometric payment system device to a centralized backend; and
transmit, from the centralized backend, the particular biometric template to the particular target matching engine;
transmit, from the centralized backend, the determination of the identity to the biometric payment system device.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).


Additional Independent Claims
11.	Independent claims 32 and 39 are similarly rejected under 35 U.S.C. 101 for the following reasons:

	Regarding claim 32, this claim recites the abstract idea of:
analyze the biometric identifier data structure to determine the modality of the digital representation of the biometric; 3Attorney Docket No. CLR0005.USU1  
receive, [[from the target matching engine]], a determination of an identity of the user associated with the digital representation of the biometric.
	Similarly to claim 25 described above, this claim, as a whole, recites a mental process because the claim recites limitations that could be performed in the human mind and/or with pen and paper (e.g. formatting data and making a determination regarding the identity of an individual). Additionally, claim 32 recites an abstract idea of organizing human activity since it recites a commercial interaction, namely authenticating the identity of an individual. Although claim 32 does not explicitly recite a commercial transaction, claim 32 recites limitations regarding the verification of an identity of an individual in a commercial environment (i.e. at a biometric payment system device). 
	Similarly, this claim also does not include any additional elements that integrate the abstract idea into a practical application. In particular, claim 32 recites generic computer components (e.g. at least one non-transitory storage medium that stores instructions, at least one processor that executes the instructions, a biometric payment system device, and a target matching engine) to receive/transmit/analyze data and automate processes, which could be performed in the human mind, using a computer. These additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Additionally, the limitation that states, “based on the modality of the digital representation of the 
	Claim 32 also includes the limitations:
receive a biometric identifier data structure from a biometric payment system device, the biometric identifier data structure in a first format that is common for multiple possible modalities and comprising: a biometric object corresponding to a digital representation of a biometric associated with a user; and an indicator specifying a modality of the digital representation of the biometric;
transmit the biometric template to the target matching engine; and
transmit information associated with the determination of the identity of the user to the biometric payment system device.
	These limitations merely state that the system receives/transmits data associated with a biometric data structure and template, and transmits data associated with the user identity. These limitations amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

	Regarding claim 39
4Attorney Docket No. CLR0005.USU1analyzing the biometric identifier data structure to identify the modality of the digital representation of the biometric and a [[target matching engine]] associated with the modality; 
selecting a biometric template based on the modality of the digital representation of the biometric and the [[target matching engine]]; 
using the [[target matching engine]], determining an identity associated with the biometric.
	Similarly to claim 25 described above, this claim, as a whole, recites a mental process because the claim recites limitations that could be performed in the human mind and/or with pen and paper (e.g. observing/selecting the modality of a biometric, formatting data, and determining the identity of a user). Additionally, claim 39 recites an abstract idea of organizing human activity since it recites a commercial interaction, namely authenticating the identity of an individual at a payment system device. Although claim 39 does not explicitly recite a commercial transaction, claim 39 recites limitations regarding the verification of an identity of an individual in a commercial environment (i.e. at a biometric payment system device).
	Similarly, this claim also does not include any additional elements that integrate the abstract idea into a practical application. In particular, claim 39 recites generic computer components (e.g. a biometric payment system device and a target matching engine) to receive/transmit/analyze data and automate processes, which could be performed in the human mind and/or with pen and paper, using a computer. These additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Additionally, the limitation that states, “converting the biometric identifier data structure to the biometric template, the biometric template in a format different from the biometric identifier data structure and readable by the target matching engine” amounts to no more than mere instruction to 
	Claim 39 also recites the limitations:
receiving a biometric identifier data structure from a biometric payment system device, the biometric identifier data structure comprising a biometric object corresponding to a digital representation of a biometric and specifying a modality of the digital representation of the biometric;
transmitting the biometric template to the target matching engine; and
providing information associated with the identity to the biometric payment system device.
	These limitations merely state that the system receives/transmits data representing a biometric data structure and template, and transmits data associated with the user identity. These limitations amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).

Dependent Claims
12.	Dependent claims 26-31, 33-38, and 40-44 are also rejected under 35 U.S.C. 101 for the reasons described below:

	Claim 26 merely provides further definition to the process of generating the biometric identifier data structure recited in claim 25. Merely stating that this process is performed by an API associated with the biometric payment system amount to no more than merely applying generic computer technology (i.e. an API) to implement the abstract idea on a computer.
	Claims 27 and 28 merely provide further definition to the digital representation of the biometric and the biometric identifier data structure recited in claim 25. Simply stating that the biometric identifier data structure includes a first and second biometric representation (i.e. a fingerprint and a data structure) does not provide any indication of an improvement to biometric processing technology. Rather, this merely defines the type of biometrics utilized by the system.
	Claim 29 and 30 merely provide further definition to the biometric identifier data structure and the “second format” associated with the biometric template recited in claim 25. Simply stating that the biometric identifier data structure and the template are unreadable by particular target matching engines does not provide any indication of an improvement to biometric processing technology. Rather, this merely defines what type of data may be read by the target matching engine.
	Claim 31 merely provides further definition to the indicator recited in claim 25. Simply stating that the indicator is a hash or a computer-based construct does not provide any indication of an improvement to biometric processing technology. Rather, this merely defines the data format of the indicator.
	Claim 33 merely provides further definition to the “information” recited in claim 32. Simply stating that the information includes a validated age or identity of the user does not provide any indication of an improvement to biometric and/or transaction processing technology. Rather, this merely defines the type of information that is validated.
Claim 34 simply refines the abstract idea because it recites a process step that falls under the category of organizing human activity, namely facilitating a transaction, as described above regarding claim 32. Specifically, claim 34 states that the biometric payment system device completes a transaction in response to the identity of the user being determined. Such a limitation falls under the category of commercial interactions. Merely stating that this process is performed by a biometric payment system device amounts to no more than applying generic computer components to implement the abstract idea.
	Claim 35 simply states that the processor recited in claim 32 communicates with a payment processing system. This limitation amounts to no more than merely applying additional computer components (e.g. a payment processing system) to implement the abstract idea.
	Claim 36 merely provides further definition to the “information” recited in claim 32. Simply stating that the information includes data indicative of a result regarding the communication between the processor and the payment processing system does not provide any indication of an improvement to biometric and/or transaction processing technology. Rather, this merely defines the type of information that is transmitted to the biometric payment system device.
	Claim 37 simply refines the abstract idea because it recites a process step that falls under the category of organizing human activity as described above regarding claim 32. Specifically, claim 37 states that the processor and the payment processing system communicate to create a credit account for the user. Such a limitation falls under the category of commercial interactions. Merely stating that this process is performed by a processor and a payment processing system amounts to no more than applying generic computer components to implement the abstract idea.
	Claim 38 merely provides further definition to the biometric identifier data recited in claim 32. Simply stating that the biometric identifier data structure includes a billing amount does not provide any 
	Claim 40 provides further definition to the “biometric identifier data structure,” the “digital representation of the biometric,” and the “biometric payment system device” recited in claim 39. Merely stating that these features are “first” does not provide any indication of an improvement to biometric processing technology. Rather, this merely distinguishes these features from a “second” set of features recited in claim 40. 
	Additionally, claim 40 recites the limitation, “receiving a second biometric identifier data structure from a second biometric payment system device different from the first biometric payment system device, the second biometric identifier data structure generated using a second digital representation of a second biometric.” This limitation merely states that a second biometric payment system receives a second biometric data structure. Similarly as described above regarding claim 39, this limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Claims 41 and 42 merely provide further definition to the first/second digital representation of first/second biometric recited in claim 40. Simply stating that the first and second biometric representations comprise different modalities (e.g. a fingerprint and a portion of the face) does not provide any indication of an improvement to biometric and/or transaction processing technology. Rather, this merely defines what type of biometric data is included in the biometric representations.
Claim 43 provides further definition to the “biometric template,” the “format of the biometric template,” and the “target matching engine” recited in claim 39. Merely stating that these features are “first” does not provide any indication of an improvement to biometric processing technology. Rather, this merely distinguishes these features from a “second” set of features recited in claim 43. 
	Additionally, claim 43 recites the limitation, “selecting a second biometric template based on the second modality of the second digital representation of the second biometric.” This limitation simply refines the abstract idea because it recites a process step that falls under the category of mental processes as described above regarding claim 39. Specifically, this limitation of selecting a second biometric template could be performed in the human mind.
	Additionally, claim 43 recites the limitation, “converting the second biometric identifier data structure to the second biometric template, the second biometric template in a second format different from the biometric identifier data structure and the first format and readable by a second target matching engine different from the first target matching engine.” Similarly as described above regarding the “converting” step recited in claim 25, this limitation amounts to no more than mere instructions to implement the abstract idea on a computer (See the Step 2A, Prong 2 analysis regarding claim 25 described above).
	Claim 44 merely provides further definition to the first and second biometric template formats recited in claim 43. Simply stating that the first and second formats are unreadable by particular target matching engines does not provide any indication of an improvement to biometric processing technology. Rather, this merely defines what type of data may be read by the target matching engines.

	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims 


Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 25-27, 29, 30, 32, 34-36, and 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker (U.S. Patent No. 9519901) in view of Kocher (U.S. Pre-Grant Publication No. 20140354405).

Claim 25
	Regarding claim 25, Dorogusker teaches:
A system for processing an electronic transaction using biometric authentication, the system comprising
at least one non-transitory storage medium that stores instructions (See at least Col. 34, Lines 46-63: The system comprises a memory/storage device); and
at least one processor that executes the instructions to (See at least Col. 25, Line 62 - Col. 26, Line 14: The system also comprises a processor):
obtain, from a biometric reader at a point of sale, a digital representation of a biometric entered into the biometric reader by a user (See at least Col. 18, Line 51 - Col. 19, Line 10: A customer scans a biometric characteristic on a biometric sensor associated with a payment object reader at a POS terminal [See Col. 2, Lines 20-43: The card reader, or payment object reader, may be included within the POS terminal]);
using the digital representation of the biometric, generate, at a biometric payment system device, a biometric identifier data structure in a first format that is common for each modality of multiple possible modalities, the biometric identifier data structure comprising (See at least Col. 18, Line 51 - Col. 19, Line 10: The payment object reader creates a buyer digital signature [i.e. a biometric data object] based on the scanned biometric. The buyer digital signature comprises the biometric instrument and a token [See Col. 3, Lines 47-67]. Although the primary embodiment describes the use of a fingerprint, the system may receive any type of biometric [See Col. 10, Line 50 - Col. 11, Line 27]. Therefore, the buyer digital signature has a common format for each biometric modality):
a biometric object corresponding to the digital representation of the biometric (See at least Col. 3, Lines 47-67: The buyer digital signature comprises an image of the biometric instrument [i.e. a biometric object]);
transmit, through a network, the biometric identifier data structure from the biometric payment system device to a centralized backend (See at least Col. 18, Line 51 
receive, at the centralized backend, a determination of the identity of the user associated with the biometric (See at least Col. 19, Lines 11-23: The payment processing system identifies the buyer as a registered user based on a comparison of the buyer digital signature with registered biometric instruments); and
transmit, from the centralized backend, the determination of the identity to the biometric payment system device, thereby causing completion of the electronic transaction (See at least Col. 20, Lines 14-19: In response to identification of the customer and the customer's account, funds may be transferred from the user's financial account to the merchant's account [i.e. the transaction is completed]. Additionally, a notification may be displayed to the user, at a merchant application, indicating that the digital signature has been received and the transaction has been completed [See Col. 22, Lines 5-46 and Figure 5]).

	Regarding claim 25, Dorogusker does not explicitly teach, but Kocher, however, does teach:
The biometric identifier data structure comprising: an indicator specifying a particular modality of the digital representation of the biometric
determine, at the centralized backend, the particular modality using the indicator of the biometric identifier data structure (See at least Paragraph 72: The system may identify the modality of the biometric input based on the "data field" associated with the biometric data);
in response to determining the particular modality, convert, at the centralized backend, the biometric identifier data structure into a particular biometric template (See at least Paragraph 74: The biometric data collected by the biometric collector is then used to generate templates based on the modality of the biometric, and on the segregation process previously described [i.e. the template is based on the particular subset of biometric data accepted by the biometric application databases, or target matching engines]),
the particular biometric template corresponding to the particular modality and having a second format that is readable by a particular target matching engine associated with the particular modality to verify an identity of the user associated with the biometric, the second format different from the first format (See at least Paragraph 74: The template generated by the template creation algorithm corresponds to the modality of the raw biometric data gathered by the biometric collector. Additionally, the biometric templates may be compared against one or more biometric application databases [i.e. target matching engines, See Paragraph 78]. The biometric application databases may be segregated based on the modality of biometric data they store. For example, one database may have records associated with fingerprints while another database may have records associated with facial biometrics [See Paragraph 73]); and
transmit, from the centralized backend, the particular biometric template to the particular target matching engine (See at least Paragraph 78: The biometric template is 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to increase the effectiveness of the biometric authentication process by providing a standardized identification system that processes multiple modalities of biometric data. This process also allows multiple organizations with differing biometric template standards to access the identification services (Kocher: Paragraphs 4-6).

Claim 26
	Regarding claim 26, Dorogusker teaches:
wherein the biometric identifier data structure is generated using an application programming interface (API) client associated with the biometric payment system device (See at least Col. 11, Lines 36-47: The POS terminal may include one or more APIs having a graphical user interface component to allow a merchant or customer to enter a customer identifier).

Claim 27
	Regarding claim 27, Dorogusker teaches:
wherein the digital representation of the biometric is a first biometric representation
the biometric identifier data structure includes the first biometric representation and a second biometric representation (See at least Col. 10, Line 50 - Col. 11, Line 8: The primary embodiment disclosed by Dorogusker uses fingerprint biometric data as an example. However, the methods and systems can be implemented using any or a combination of biometric characteristics. Therefore, the buyer digital signature may contain multiple biometric characteristics).

Claim 29
	Regarding claim 29, Dorogusker does not explicitly teach, but Kocher, however, does teach:
wherein the biometric identifier data structure is unreadable by the particular target matching engine before being converted into the particular biometric template (See at least Paragraph 74: The template creation algorithm associated with the modality to be searched against is selected and applied to the extracted features of the raw biometric data to generate the applicable searchable template for the type or modality. In other words, the raw biometric data must be converted into a "searchable" form so that it can be compared at the appropriate biometric application database).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to ensure that the appropriate template format is used to process the biometric data.

Claim 30
	Regarding claim 30, Dorogusker does not explicitly teach, but Kocher, however, does teach:
wherein the second format is unreadable by an additional target matching engine that is not associated with the particular modality of the digital representation of the biometric (See at least Paragraph 78: The biometric templates may be compared against one or more biometric application databases [i.e. target matching engines]. The biometric application databases may be segregated based on the modality of biometric data they store. For example, one database may have records associated with fingerprints while another database may have records associated with facial biometrics [See Paragraph 73]. Therefore, the biometric templates may only be compared at a biometric application database that is associated with the particular modality of the biometric template).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to ensure that the appropriate biometric application database is utilized to analyze the biometric data. This ensures that the collected biometric data is compared against biometric records of a similar type.

Claim 32
	Regarding claim 32, Dorogusker teaches:
A biometric payment system comprising (See at least the Abstract: Describes a system for performing biometric authentication during a transaction):
at least one non-transitory storage medium that stores instructions (See at least Col. 34, Lines 46-63: The system comprises a memory/storage device); and
at least one processor that executes the instructions to (See at least Col. 25, Line 62 - Col. 26, Line 14: The system also comprises a processor):
receive a biometric identifier data structure from a biometric payment system device, the biometric identifier data structure in a first format that is common for multiple possible modalities and comprising (Col. 18, Line 51 - Col. 19, Line 10: The POS terminal 
a biometric object corresponding to a digital representation of a biometric associated with a user (See at least Col. 3, Lines 47-67: The buyer digital signature comprises an image of the biometric instrument [i.e. a biometric object]);
receive, from the target matching engine, a determination of an identity of the user associated with the digital representation of the biometric (See at least Col. 19, Lines 11-23: The payment processing system identifies the buyer as a registered user based on a comparison of the buyer digital signature with registered biometric instruments); and
transmit information associated with the determination of the identity of the user to the biometric payment system device (See at least Col. 20, Lines 14-19: In response to identification of the customer and the customer's account, funds may be transferred from the user's financial account to the merchant's account [i.e. the transaction is completed]. Additionally, a notification may be displayed to the user, at a merchant application, indicating that the digital signature has been received and the transaction has been completed [See Col. 22, Lines 5-46 and Figure 5]).

	Regarding claim 32, Dorogusker does not explicitly teach, but Kocher, however, does teach:
the biometric identifier data structure comprising: an indicator specifying a modality of the digital representation of the biometric (See at least Paragraph 72: Describes a system/process for conducting biometric authentication. The received biometric data may be associated with a "data field" that defines the type of biometric collected. The type of biometric data collected may be determined based on these "data fields");
analyze the biometric identifier data structure to determine the modality of the digital representation of the biometric (See at least Paragraph 72: The system may identify the modality of the biometric input based on the "data field" associated with the biometric data);
based on the modality of the digital representation of the biometric, convert the biometric identifier data structure to a biometric template readable by a target matching engine associated with the modality (See at least Paragraph 74: The biometric data collected by the biometric collector is then used to generate templates based on the modality of the biometric, and on the segregation process previously described [i.e. the template is based on the particular subset of biometric data accepted by the biometric application databases, or target matching engines]); and
transmit the biometric template to the target matching engine (See at least Paragraph 78: The biometric template is then sent to an appropriate biometric application database [i.e. a target matching engine]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to increase the effectiveness of the biometric authentication process by providing a standardized identification system that processes multiple modalities of biometric data. This process also allows multiple 

Claim 34
	Regarding claim 34, Dorogusker teaches:
wherein, in response to the determination of the identity of the user confirming that the user is authorized to complete an electronic transaction, the at least one processor further executes the instructions to cause completion of the electronic transaction at the biometric payment system device (See at least Col. 20, Lines 14-19: In response to identification of the customer and the customer's account, funds may be transferred from the user's financial account to the merchant's account [i.e. the transaction is completed]).

Claim 35
	Regarding claim 35, Dorogusker teaches:
wherein the at least one processor communicates with a payment processing system (See at least Col. 18, Lines 41-50: The POS terminal communicates with a payment processing system [See Figure 4A]).

Claim 36
	Regarding claim 36, Dorogusker teaches:
wherein the information comprises a result of the at least one processor communicating with the payment processing system (See at least Col. 22, Lines 5-46: A notification may be displayed to the user, at a merchant application, indicating that the 

Claim 38
	Regarding claim 38, Dorogusker teaches:
wherein the biometric identifier data structure includes a billing amount associated with an electronic transaction (See at least Col. 18, Lines 51-62: The buyer digital signature may include data pertaining to the transaction. The transaction data may include an amount of the payment transaction [See Col. 12, Lines 44-45]).

Claim 39
	Regarding claim 39, Dorogusker teaches:
A method for processing an electronic transaction, the method comprising (See at least the Abstract: Describes a method for performing biometric authentication during a transaction):
receiving a biometric identifier data structure from a biometric payment system device (See at least Col. 18, Line 51 - Col. 19, Line 10: The POS terminal [i.e. a biometric payment system device] transmits the buyer digital signature [i.e. the biometric identifier data structure], via a communication network, to a central server, such as the payment processing system),
the biometric identifier data structure comprising a biometric object corresponding to a digital representation of a biometric
using the target matching engine, determining an identity associated with the biometric (See at least Col. 19, Lines 11-23: The payment processing system identifies the buyer as a registered user based on a comparison of the buyer digital signature with registered biometric instruments at the biometric application database); and
providing information associated with the identity to the biometric payment system device (See at least Col. 20, Lines 14-19: In response to identification of the customer and the customer's account, funds may be transferred from the user's financial account to the merchant's account [i.e. the transaction is completed]. Additionally, a notification may be displayed to the user, at a merchant application, indicating that the digital signature has been received and the transaction has been completed [See Col. 22, Lines 5-46 and Figure 5]).

	Regarding claim 39, Dorogusker does not explicitly teach, but Kocher, however, does teach:
the biometric identifier data structure specifying a modality of the digital representation of the biometric (See at least Paragraph 72: Describes a system/process for conducting biometric authentication. The received biometric data may be associated with a "data field" that defines the type of biometric collected. The type of biometric data collected may be determined based on these "data fields");
analyzing the biometric identifier data structure to identify the modality of the digital representation of the biometric and a target matching engine associated with the modality
selecting a biometric template based on the modality of the digital representation of the biometric and the target matching engine (See at least Paragraph 74: The template creation algorithm associated with the modality to be searched against is selected);
converting the biometric identifier data structure to the biometric template, the biometric template in a format different from the biometric identifier data structure and readable by the target matching engine (See at least Paragraph 74: The biometric data collected by the biometric collector is then used to generate templates based on the modality of the biometric, and on the segregation process previously described [i.e. the template is based on the particular subset of biometric data accepted by the biometric application databases, or target matching engines]); and
transmitting the biometric template to the target matching engine (See at least Paragraph 78: The biometric template is then sent to an appropriate biometric application database [i.e. a target matching engine]);
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to increase the effectiveness of the biometric authentication process by providing a standardized identification system that processes multiple modalities of biometric data. This process also allows multiple organizations with differing biometric template standards to access the identification services (Kocher: Paragraphs 4-6).

Claim 40
	Regarding claim 40, Dorogusker teaches:
wherein: the biometric identifier data structure comprises a first biometric identifier data structure (See at least Col. 18, Line 51 - Col. 19, Line 10: The POS terminal transmits 
the digital representation of the biometric comprises a first digital representation of a first biometric (See at least Col. 3, Lines 47-67: The buyer digital signature comprises an image of the biometric instrument [i.e. a "first" digital representation of a biometric]);
the biometric payment system device comprises a first biometric payment system device (See at least Col. 18, Lines 41-50: The method may be performed by a POS terminal [i.e. a "first" biometric payment system device]); and
the method further comprises receiving a second biometric identifier data structure from a second biometric payment system device different from the first biometric payment system device, the second biometric identifier data structure generated using a second digital representation of a second biometric (See at least Col. 18, Line 51 - Col. 19, Line 10: The POS terminal transmits the buyer digital signature, via a communication network, to a central server, such as the payment processing system. Examiner's Note: Dorogusker does not explicitly recite a process for receiving a "second" biometric data structure. However, Dorogusker does state that the buyer digital signature may be created using any biomertic characteristic [e.g. an iris scan, a voice scan, etc., See Col. 10, Line 50 - Col. 11, Line 27]. Therefore, it would have been obvious to one of ordinary skill in the art that the process of generating and receiving a biometric data structure, as disclosed by Dorogusker, could be repeated using a separate biometric input and separate computing components [e.g. a separate, identical POS terminal]).

Claim 41

wherein: the modality of the first digital representation of the first biometric is a first modality (See at least Col. 10, Line 50 - Col. 11, Line 27: The digital signature may be generated using various types of biometric data [e.g. a fingerprint or a “first” modality]); and
the second digital representation of the second biometric has a second modality different from the first modality (See at least Col. 10, Line 50 - Col. 11, Line 27: The digital signature may be generated using various types of biometric data [e.g. facial contours or a “second” modality]).

Claim 42
	Regarding claim 42, Dorogusker teaches:
wherein: the first biometric corresponds to a fingerprint (See at least Col. 10, Line 50 - Col. 11, Line 27: The digital signature may be generated using various types of biometric data [e.g. a fingerprint or a “first” modality]); and
the second biometric corresponds to at least a portion of a face (See at least Col. 10, Line 50 - Col. 11, Line 27: The digital signature may be generated using various types of biometric data [e.g. facial contours or a “second” modality]).

Claim 43
	Regarding claim 43, Dorogusker does not explicitly teach, but Kocher, however, does teach:
wherein: the biometric template is a first biometric template
the format of the first biometric template is a first format (See at least Paragraph 74: The template is created based on the modality of the biometric. Therefore, the template has a format for each modality);
the target matching engine is a first target matching engine (See at least Paragraph 78: The biometric template is then sent to an appropriate biometric application database [i.e. a "first" target matching engine]); and
the method further comprises: selecting a second biometric template based on the second modality of the second digital representation of the second biometric (See at least Paragraph 78: The system collects a set of biometric information. The set of biometric information may be segregated if it contains multiple types or modalities. A template may be selected for each of the modalities included in the set [Also see Paragraph 13: The template creation algorithm may be selected based on the modality of the biometric]); and
converting the second biometric identifier data structure to the second biometric template, the second biometric template in a second format different from the biometric identifier data structure and the first format and readable by a second target matching engine different from the first target matching engine (See at least Paragraph 78: A template is created for each of the one or more collected biometric subsets. In other words, the system may create templates for multiple modalities of biometric data [i.e. a first and second biometric template]. The templates may be generated using a template generation algorithm that is specific for the modality of the biometric [i.e. in a modality-specific format]. The templates are created to be searched against records of a specific biometric modality contained within a specific biometric 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to ensure that the appropriate biometric application database and template are utilized to analyze the biometric data when multiple modalities are collected. This ensures that the collected biometric data is compared against biometric records of a similar type.

Claim 44
	Regarding claim 44, Dorogusker does not explicitly teach, but Kocher, however, does teach:
wherein: the first format is unreadable by the second target matching engine; and the second format is unreadable by the first target matching engine (See at least Paragraph 78: The biometric templates may be compared against one or more biometric application databases [i.e. target matching engines]. The biometric application databases may be segregated based on the modality of biometric data they store. For example, one database may have records associated with fingerprints while another database may have records associated with facial biometrics [See Paragraph 73]. Therefore, the biometric templates may only be compared at a biometric application database that is associated with the particular modality of the biometric template).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker and Kocher in order to ensure that the appropriate biometric application database and template are utilized to analyze the biometric data when multiple modalities are collected. This ensures that the collected biometric data is compared against biometric records of a similar type.


15.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker (U.S. Patent No. 9519901) in view of Kocher (U.S. Pre-Grant Publication No. 20140354405), and in further view of Cavanagh (U.S. Patent No. 9014436).

Claim 28
	Regarding claim 28, Dorogusker teaches:
wherein: the first biometric representation is an image (See at least Col. 10, Lines 50-58: The collected biometric characteristic may be an image of a fingerprint).

	Regarding claim 28, the combination of Dorogusker and Kocher does not explicitly teach, but Cavanagh, however, does teach:
the second biometric representation is a data structure (See at least Col. 13, Lines 27-40: Describes a system for conducting biometric matching and identification. The system may convert biometric identification data into individual text strings [i.e. a data structure]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, and Cavanagh in order to improve security of the data representing the individual users' biometric identification information by representing the biometric in a form that may not be interpreted by a human (Cavanagh: Col. 13, Lines 27-40).


	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker (U.S. Patent No. 9519901) in view of Kocher (U.S. Pre-Grant Publication No. 20140354405), and in further view of Schultz (U.S. Pre-Grant Publication No. 20170085562).

Claim 31
	Regarding claim 31, the combination of Dorogusker and Kocher does not explicitly teach, but Schultz, however, does teach:
wherein the indicator is at least one of a hash or a computer-based construct (See at least Paragraph 45: Describes a system that applies a hash function to biometric data. The biometric string, from which the biometric hash is generated, may include information regarding the type of each minutia [See Paragraph 101]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, and Schultz in order to provide additional security against malicious actors attempting to forge an individual’s biometric data (Schultz: Paragraph 6).


17.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker (U.S. Patent No. 9519901) in view of Kocher (U.S. Pre-Grant Publication No. 20140354405), and in further view of Robinson (U.S. Pre-Grant Publication No. 20040153421).

Claim 33
	Regarding claim 33, the combination of Dorogusker and Kocher does not explicitly teach, but Robinson, however, does teach:
wherein the information includes at least one of a validated age of the user or a verified identity of the user (See at least Paragraph 63: Describes a system that utilizes biometric data to verify the age of an individual. If the user's age is determined to be acceptable, the transaction is approved and the user is notified of the verification).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Dorogusker, Kocher, and Robinson in order to increase user convenience by providing user access to age-restricted goods, services and/or areas at an unattended device (Robinson: Paragraph 2).


18.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker (U.S. Patent No. 9519901) in view of Kocher (U.S. Pre-Grant Publication No. 20140354405), and in further view of Uberti (U.S. Pre-Grant Publication No. 20010051924).

Claim 37
	Regarding claim 37, the combination of Dorogusker and Kocher does not explicitly teach, but Uberti, however, does teach:
wherein the at least one processor communicates with the payment processing system to create a credit account for the user (See at least the Abstract: Describes a system for establishing a credit account using biometric data. A buyer initiates registration wherein the buyer provides personal information and a biometric sample to a detection server. The detection server communicates with a credit issuing institution [i.e. a payment processing system] to establish a credit account).
.


Response to Arguments
19.	Applicant’s arguments filed November 5, 2021 have been fully considered. 

Arguments regarding 35 U.S.C. 103
20.	Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments.

Arguments regarding 35 U.S.C. 101
21.	Applicant’s arguments (Amendment, Pgs. 11-14) concerning the prior rejection of the claims under 35 USC 101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 

Additionally, on page 12 of their remarks, the applicant argues, “The type of system claimed, therefore, cannot be practically performed in the human mind as the human mind lacks the structure, functionality, and communication capabilities (e.g., with a database) necessary to perform claimed operations.” The examiner respectfully disagrees.
Specifically, the examiner notes that it is not required that the entirety of the claim recite an abstract idea for the claim fail Step 2A, Prong 1 of the Alice/Mayo test. The examiner has identified the specific limitations which recite an abstract idea regarding mental processes (e.g. observing biometric data, observing/determining the modality of the biometric, and forming a data structure describing the biometric). The mere fact that the claim recites additional limitations that do not fall under the category of mental processes does not prevent the claim from reciting an abstract idea. MPEP 2106.04 (II)(B) states that a claim may recite multiple abstract ideas, which may fall in the same or different groupings. Additionally, the examiner notes that multiple abstract idea categories have been identified within the claims (e.g. a mental process and a method of organizing human activity). 

Additionally, on Pages 12 and 13 of their remarks, the applicant argues, “Claim 1 recites a practical application of completing a transaction based on confirming a user's identity through the use of biometric information. The claim goes beyond merely linking the alleged abstract concept to a particular technological environment (e.g., computer networks and instead clearly recites a data flow (e.g., from a biometric payment system device to a centralized backend) used during the course of authenticating a user's identity during a transaction.” Similarly, on Pages 13 and 14 of their remarks, the applicant argues, “As discussed during the interview, one improvement of the present system is that a biometric identifier data structure in a first format, as generated at a biometric payment system device, can be converted to a biometric 13Attorney Docket No. CLR0005.USU1template in a second format at a centralized backend (e.g., as directed to a data flow between distributed systems.” The examiner respectfully disagrees.
Merely stating that the data structure is generated on-site at a POS device, and that the templates are generated at a separate unit, does not integrate the abstract idea into a practical 

Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 	


Citation of Pertinent Prior Art
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pathuel (U.S. Pre-Grant Publication No. 20060293891): Describes a system for biometric authentication. The biometric device reads the header file to determine the data structure, and identifies the subsequent processing that is required to verify the particular type of biometric input. The biometric device then converts the biometric data into a usable operating system form and transmits the data to an analyzer component.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696